COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and
     Bumgardner
Argued at Alexandria, Virginia


THE WASHINGTON POST
                                           MEMORANDUM OPINION * BY
v.   Record No. 1653-97-4                JUDGE ROSEMARIE ANNUNZIATA
                                             FEBRUARY 17, 1998
RICHARD E. BUSH


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Glenn S. Phelps (Joshua M. Wulf; Midkiff &
           Hiner, P.C., on brief), for appellant.

           James F. Green (Ashcraft & Gerel, on brief),
           for appellee.



     The appellant, The Washington Post, claims on appeal that

the Workers' Compensation Commission erred in finding that

claimant, Richard E. Bush, was entitled to compensation under the

Act on the ground that he suffered an injury by accident.

Appellant specifically claims the commission erred in reversing

the credibility determination of the deputy commissioner, who had

denied claimant benefits.   Finding no error, we affirm.

     The facts reported here are set forth in the light most

favorable to the claimant, the party who prevailed below.       White

Elec. Co. v. Bak, 22 Va. App. 17, 19, 467 S.E.2d 827, 828 (1996)

(citing Crisp v. Brown's Tysons Corner Dodge, Inc., 1 Va. App.

503, 504, 339 S.E.2d 916, 916 (1986)).    Claimant worked for

appellant as a mail room helper; his duties involved driving a
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
forklift to lift and move skids of products to and from a machine

known as a collator.    On April 3, 1996, claimant sustained an

injury at his place of employment, after performing these duties

all morning prior to the alleged incident.     The issue in

contention is whether, as employer contends, claimant failed to

prove an identifiable incident or sudden precipitating event.

        Employer points to the following testimony in support of its

contention.    On April 8, 1996, claimant saw Dr. Robert P.

Nirschl, an orthopedic surgeon, whose notes contain no reference

to any incident on April 3, 1996.      Similarly, claimant complained

neither to the health center supervisor at the Washington Post's

Springfield plant on April 9, 1996, nor to the claims

representative for the Post, with whom claimant met on May 1,

1996.
        Bush testified, however, that as he threw an empty skid,

weighing approximately 35 to 45 pounds, onto another pile of

skids and then climbed back onto the forklift, he felt a "sharp

pain" in his left shoulder around 11:00 a.m. or 11:30 a.m.

Claimant continued to work at his remaining duties that day, and

approximately a week later sought treatment with Dr. Nirschl who

found "a bit of weakness and tenderness over the cuff [of the

left shoulder] anteriorly."    A subsequent arthrogram disclosed a

small tear in the left rotator cuff area.     Claimant had earlier

surgery on his left shoulder in November of 1994 and had not

complained of shoulder pain since the surgery.     On July 22, 1996,




                                   2
Dr. Nirschl gave claimant a 15% impairment rating on his left

shoulder and stated, "In my view, the October 1994 episode is a

background problem and there is probably some aggravation on

4/3/96."

     In her opinion of October 25, 1996, the deputy commissioner

found that Bush's evidence failed to establish an identifiable

incident on the date of the claimed injury, stating that

claimant's testimony about the onset of symptoms was inconsistent

with a statement in his deposition and his recorded statement.

The commission reversed, finding:
          The absence of a history in the initial
          medical reports establishes nothing. The
          history recorded by the employer of "lifting
          skids and products," and the claimant's
          statement that he was removing the skids from
          the front of the forklift and tossing or
          pitching them to a nearby stack are not
          necessarily inconsistent. The record is
          clear that the pain onset occurred while the
          skids were being moved, or immediately
          thereafter.


     Employer argues the commission improperly reversed the

deputy commissioner's credibility finding.   The commission's

findings of fact are binding on appeal if supported by credible

evidence.   Roanoke Belt, Inc. v. Mroczkowski, 20 Va. App. 60, 67,

455 S.E.2d 267, 270 (1995) (citing, inter alia, Code § 65.2-706).

Even assuming the deputy commissioner's decision is premised on

a credibility determination, the record fails to establish that

the commission's rejection of the credibility findings by the

deputy commissioner was arbitrary.   Turcios v. Holiday Inn Fair




                                 3
Oaks, 24 Va. App. 509, 516, 483 S.E.2d 502, 505 (1997).

     Contrary to employer's argument, claimant's testimony is not

internally inconsistent when viewed in context.    Each of

claimant's statements regarding the accident relates that, in the

course of moving skids with a forklift, claimant was required to

dismount from the forklift to move an empty skid.    Claimant

picked up the empty skid, threw it on a pile of other skids, and

noticed a sharp pain in his left arm.     The only inconsistency is

whether claimant first noticed the pain before, or after, he

remounted the forklift.   The commission could properly conclude

that this minor inconsistency did not destroy claimant's

credibility.
     Our review of the record also shows there is evidence to

support the commission's conclusion that the claimant's testimony

established an identifiable incident which caused his injury.

Claimant testified that his injury occurred as he lifted an empty

skid and threw it onto a pile of other skids.    In short, the

commission's view of the evidence is fully supported by the

record.   For these reasons, we affirm.
                                                     Affirmed.




                                 4